Citation Nr: 0500842	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-08 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating in excess of 10 percent for left 
vocal cord partial paralysis residuals with hoarseness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1979 to May 1982.  This claim is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office in Albuquerque, New Mexico.  In her March 
2003 substantive appeal, the veteran requested a local 
hearing.  She was scheduled for such hearing on October 21, 
2003.  An October 2003 Decision Review Officer conference 
report shows that the veteran was unable to appear for her 
scheduled hearing because she was in a motor vehicle 
accident, and that it was decided that a VA examination would 
be scheduled in lieu of the hearing.  The examination took 
place in November 2003.  

In March 2004, the RO issued a statement of the case (SOC) in 
the matter of service connection for variously diagnosed 
disabilities (denied by a July 2003 rating decision).  The 
veteran did not perfect an appeal in these matters by 
submitting a substantive appeal; hence they are not before 
the Board.


FINDING OF FACT

The veteran's left vocal cord partial paralysis residuals are 
not manifested by thickening or nodules of the vocal cords, 
polyps, submucous infiltration, or pre-malignant changes on a 
biopsy; and an exceptional or unusual disability picture is 
not shown.


CONCLUSION OF LAW

A rating in excess of 10 percent for left vocal cord partial 
paralysis residuals with hoarseness is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.20, 4.97, Diagnostic Code (Code) 6516 
(2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  

Here, VA has fully complied with the mandates of the VCAA.  
The appellant was notified why a rating in excess of 10 
percent was not warranted for her left vocal cord partial 
paralysis residuals with hoarseness, as well as in a February 
2003 SOC.  An April 2002 letter (after the decision appealed) 
specifically mentioned VCAA and advised the veteran of what 
evidence was necessary to establish a higher rating.  It also 
informed her of her and VA's respective responsibilities in 
claims development.  While the letter advised the veteran 
that she should submit additional evidence in support of her 
claim within 60 days, it also advised her that evidence 
received within a year would be considered.  The SOC also 
provided notice of pertinent regulations.  Everything 
submitted by the veteran to date has been accepted for the 
record, and considered.  

Regarding timing of notice, it is noteworthy that while the 
VCAA notice here did not precede the decision on appeal, such 
notice was provided prior to the RO's last adjudication and 
certification to the Board.

As to notice content (and specifically that she should submit 
everything pertinent), the February 2003 SOC (at page 2) 
advised the veteran to submit everything in her possession 
pertinent to the claim.  She has received all essential 
notice, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and post-service VA medical 
records.  She has been afforded multiple VA examinations, 
most recently in 2003.  VA's assistance duties are also met.  

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  Percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  It 
is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3.  

There is no specific section of the Rating Schedule for 
residuals of vocal cord paralysis.  Consequently, the 
disability must be rated under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  Considering, function, 
anatomical localization and symptomatology, the disability at 
issue is most appropriately rated as chronic laryngitis.
Chronic laryngitis is evaluated as follows:  a 10 percent 
rating requires hoarseness, with inflammation of the cords or 
mucous membrane; the next higher, 30 percent,  rating (the 
highest under this code) requires hoarseness, with thickening 
or nodules of cords, polyps, submucous infiltration, or pre-
malignant changes on biopsy.  38 C.F.R. § 4.97, Code 6516.

In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning capacity impairment due to the service-
connected disorder.  38 C.F.R. § 3.321(b).

Factual Basis

Service medical records show that in June 1980 the veteran 
sustained a vocal cord injury (apparently in the course of 
neck/throat surgery).  She was seen on follow up for vocal 
cord paralysis in September 1980, when she complained of 
occasional choking feeling, and no abnormality was noted on 
physical examination.  On July 1981 follow-up, her voice was 
fill and clear.  On examination, the vocal cords moved 
equally and met in the midline.  No new node enlargement was 
noted.  The assessment was vocal cord pathology, post 
surgery, improved.  A March 1982 Report of Medical 
Examination shows findings reflective of the veteran having 
had three cysts removed from the left side of her throat.

On February 1983 VA examination mild weakness of left vocal 
cord, otherwise negative, was diagnosed.  

On April 1996 VA mouth and throat examination the diagnosis 
was paralyzed left true vocal cord with some degree of return 
probably secondary to iatrogenic injury to vagus nerve on the 
left side.

On August 2000 VA nose, sinus, larynx, and pharynx 
examination the examiner indicated that the veteran had no 
residual deficits from her previous neck surgery.  

A September 2001 VA progress note reported that examination 
of the veteran's neck revealed no thyroid nodule and no 
lymphadenopathy.

On March 2002 VA nose, sinus, larynx, and pharynx examination 
the veteran indicated that problems associated with 
hoarseness and decreased speech projection had resolved.  She 
complained of difficulty breathing bilaterally.  The examiner 
noted that the veteran had a severe bilateral nasoseptal 
deviation which was as likely as not responsible for her 
current complaints of persistent and intermittent nasal 
obstruction.

On November 2003 VA nose, sinus, larynx, and pharynx 
examination the veteran complained of her voice fading in and 
out, and of occasional hoarseness.  She indicated that at 
times her voice was raspy.  Indirect laryngoscopy showed a 
well visualized larynx.  On phonation, the vocal cords meet 
in the midline.  Motion of both vocal cords was seen with 
breathing.  The left cord lagged slightly behind the right 
cord, but opened and closed.  Some erythema was noted on the 
superior medial margins of both vocal cords primarily in the 
mid cord region.  Neck palpation showed no adenopathy.  The 
diagnoses included chronic laryngitis and history of left 
vocal cord paresis.  The examiner also noted that the 
veteran's left vocal cord was mobile, and moved slightly 
slower than the right vocal cord.  This, she opined, could 
account for the veteran's report of uneven voice.  

Analysis

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes initially that though the veteran 
complained of her voice fading in and out and of some 
hoarseness on the most recent VA examination, examination did 
not reveal thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  In October 
2004, the veteran's representative asserted that none of the 
VA examination reports of record had addressed the presence 
of thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy.  Notably in 
this regard examinations while the veteran was still in 
service established that there were no such abnormalities, 
and that the surgical complications had improved.  And on 
August 2000 VA examination it was specifically noted that the 
veteran had no residual deficits from her neck surgery.  On 
March 2002 examination it was noted that her vocal cord 
problems had resolved.   On November 2003 VA examination, the 
left vocal cord moved slightly slower than on the right.  
There was some erythema in the vocal cord area.  Presumably, 
if any further pathology was present, it would have been 
noted.  

Furthermore, the disability picture presented is neither 
exceptional or unusual so as to render impractical the 
application of the regular schedular standards, and require 
referral for extraschedular consideration 38 C.F.R. § 
3.321(b)(1).  There is no indication (and it is not alleged) 
that the residuals of partial paralysis of the left vocal 
cord with hoarseness have required frequent hospitalizations 
or caused marked interference with employment.

The preponderance of the evidence is against this claim; 
hence, it must be denied.


ORDER

A rating in excess of 10 percent for left vocal cord partial 
paralysis residuals with hoarseness is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


